Title: To Benjamin Franklin from Antoine-Raymond-Gualbert-Gabriel de Sartine, 6 November 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


à Versailles le 6. 9bre. 1779.
Les circonstances exigent, Monsieur, que l’Expedition de l’Escadrille aux ordres de M. Jones soit terminée au Texel, il paroit indispensable de donner une nouvelle destination aux differents bâtiments qui la composent. Vous étez le maitre, Monsieur, de disposer de la fregate Americaine l’alliance d’après les vues que vous pouvez avoir relativement au Service des Etats Unis. Je vous prie seulement d’observer à M. Jones ou à tout autre officier à qui vous pourrez en confier le Commandement, qu’il ne doit y avoir sur cette fregate aucun Sujet du Roi.
J’ai l’honneur d’etre avec une parfaite consideration, Monsieur, Votre tres et très obeissant Serviteur.
(signé) De Sartine/ 
P.S. Je joins ici, Monsieur, un paquet qui m’a été adressé par M. de Varage et qui contient les Signaux de Reconnoissance de M. Jones.
M. Franklin

